DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2022/0157946 to Fukui, et al. (hereinafter “Fukui”). 
Regarding claim 1, Fukui teaches a method for producing a product including an oxide film of a second metal that is doped with a first metal (see, e.g., the Abstract, Figs. 1-8, and entire reference), the method comprising:
generating a mist from a raw material solution in which both the first metal and the second metal are dissolved (see, e.g., Fig. 4, ¶¶[0054]-[0059], and Example 6 in ¶¶[0113]-[0121] which teach generating a mist (M) from a raw material solution (L) comprised of dissolved Ga and Sn); and
supplying the mist to a surface of a substrate to form the oxide film on the surface of the substrate (see, e.g., Fig. 4, ¶¶[0054]-[0059], and Example 6 in ¶¶[0113]-[0121] which teach that the mist (M) is delivered to a surface of substrate (56) to form a Ga2O3 film (58)), 
wherein a pH of the raw material solution is less than 7 (see, e.g., Example 6 in ¶¶[0113]-[0121], including specifically ¶[0115] which teaches that the pH of the raw material solution (L)  is adjusted to 4).
Regarding claim 2, Fukui teaches that in the raw material solution, a standard oxidation reduction potential of the first metal is less than that of hydrogen (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches the addition of Sn to the raw material solution (L) which, as evidenced by p. 4, ll. 25-30 of the specification, has a standard oxidation reduction potential which is less than of hydrogen).
Regarding claim 3, Fukui teaches that the first metal is selected from the group consisting of Li, K, Rb, Cs, Ba, Ra, Sr, Ca, Na, Mg, No, Md, La, Fm, Y, Ce, Nd, Lu, Sm, Gd, Yb, Es, Ac, Cf, Am, Cm, Sc, Bk, Pu, Eu, Be, Th, Np, Hf, Al, U, Ti, Zr, Mn, V, Nb, Cr, Zn, Ga, Fe, Cd, In, Tl, Co, Ni, Mo, Sn, and Pb (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches the addition of Sn to the raw material solution (L)).
Regarding claim 4, Fukui teaches that a concentration of the first metal in the raw material solution is less than 1 mol/L (see, e.g., ¶[0115] which teaches that tin (II) chloride is added to the aqueous solution to a concentration of 1.2 mmol/L). 
Regarding claim 5, Fukui teaches dissolving the first metal in an acidic solution; and adjusting a pH of the acidic solution to be less than 7 (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches that Sn is dissolved in an acidic solution comprised of HCl acid and that the pH is then adjusted to a value of 4).
Regarding claim 8, Fukui teaches that the second metal is selected from the group consisting of Li, K, Rb, Cs, Ba, Ra, Sr, Ca, Na, Mg, No, Md, La, Fm, Y, Ce, Nd, Lu, Sm, Gd, Yb, Es, Ac, Cf, Am, Cm, Sc, Bk, Pu, Eu, Be, Th, Np, Hf, Al, U, Ti, Zr, Mn, V, Nb, Cr, Zn, Ga, Fe, Cd, In, Tl, Co, Ni, Mo, Sn, and Pb (see, e.g., Example 6 in ¶¶[0113]-[0121] which teach the use of Ga to form the raw material solution (L)).  
Regarding claim 9, Fukui teaches that a concentration of the second metal in the raw material solution is less than 1 mol/L (see, e.g., ¶[0115] which teaches that the concentration of Ga is adjusted to be 60 mmol/L).    
Regarding claim 10, Fukui teaches dissolving the second metal in an acidic solution; and adjusting a pH of the acidic solution to be less than 7 (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches that Ga is dissolved in an acidic solution comprised of HCl acid and that the pH is then adjusted to a value of 4).
Regarding claim 14, Fukui teaches that the oxide film is a semiconductor film (see, e.g., Example 6 in ¶¶[0113]-[0121] which teach the formation of a film of a semiconducting film (58) of Ga2O3).  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Fukui.  
Regarding claim 13, Fukui teaches that the oxide film is a single crystal film (See, e.g., Example 6 in ¶¶[0113]-[0121] which teaches that the Ga2O3 film (58) is deposited onto a single crystal sapphire substrate (56) and possesses a corundum-type crystal structure in which the Ga2O3 film (58) is c-axis oriented in the substrate normal direction with in-plane orientation and, hence, is necessarily a single crystal film.  Alternatively, since the method of Fukui teaches each and every step of the claimed process it must necessarily produce the same results, namely the formation of a Ga2O3 single crystal film (58).  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of a Ga2O3 single crystal film, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim Rejections - 35 USC § 103
Claims 6, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of U.S. Patent Appl. Publ. No. 2022/0059424 to Hashigami, et al. (“Hashigami”). 
Regarding claim 6, Fukui does not explicitly teach dissolving the first metal in the acidic solution in a container made of a material free from Si.  However, in Fig. 12 and ¶¶[0099]-[0127] as well as elsewhere throughout the entire reference Hashigami teaches an analogous system and method for the growth of gallium oxide thin films by mist chemical vapor deposition.  In ¶¶[0102]-[0105] Hashigami specifically teaches that the presence of Si in the semiconductor film is an obstacle to achieving low resistivity and that Si can be prevented from being taken in during film deposition by forming the conveyor (9D) which connects the atomizer (9A) to the film-forming unit (9C) from a material which does not contain Si.  Thus, a person of ordinary skill in the art would look to the teachings of Hashigami and would be motivated to form the mist generating chamber (42) in he system and method of Fuikui from a material which is free of Si in order to minimize the propensity for contaminating the deposited gallium oxide thin film with Si as a dopant.  
Regarding claim 11, Fukui does not explicitly teach dissolving the second metal in the acidic solution in a container made of a material free from Si.  However, in Fig. 12 and ¶¶[0099]-[0127] as well as elsewhere throughout the entire reference Hashigami teaches an analogous system and method for the growth of gallium oxide thin films by mist chemical vapor deposition.  In ¶¶[0102]-[0105] Hashigami specifically teaches that the presence of Si in the semiconductor film is an obstacle to achieving low resistivity and that Si can be prevented from being taken in during film deposition by forming the conveyor (9D) which connects the atomizer (9A) to the film-forming unit (9C) from a material which does not contain Si.  Thus, a person of ordinary skill in the art would look to the teachings of Hashigami and would be motivated to form the mist generating chamber (42) in he system and method of Fuikui from a material which is free of Si in order to minimize the propensity for contaminating the deposited gallium oxide thin film with Si as a dopant.  
Regarding claim 15, Fukui teaches a method for producing a product including an oxide film of a second metal that is doped with a first metal (see, e.g., the Abstract, Figs. 1-8, and entire reference), the method comprising:
generating a first mist from a first raw material solution in which the first metal is dissolved (see, e.g., Fig. 4, ¶¶[0054]-[0059], and Example 6 in ¶¶[0113]-[0121] which teach generating a mist (M) from a first raw material solution (L) comprised of dissolved Ga and Sn); 
generating a second mist from a raw material solution in which the second metal is dissolved (see, e.g., Fig. 4, ¶¶[0054]-[0059], and Example 6 in ¶¶[0113]-[0121] which teach that the mist (M) is also generated from a raw material solution (L) comprised of dissolved Sn); and
supplying the first mist and the second mist to a surface of a substrate to form the oxide film on the surface of the substrate (see, e.g., Fig. 4, ¶¶[0054]-[0059], and Example 6 in ¶¶[0113]-[0121] which teach that the mist (M) is delivered to a surface of substrate (56) to form a Ga2O3 film (58)), wherein
a pH of the first raw material solution is less than 7 (see, e.g., Example 6 in ¶¶[0113]-[0121], including specifically ¶[0115] which teaches that the pH of the raw material solution (L)  is adjusted to 4).
Fukui does not explicitly teach that the second mist is generated from a second raw material solution.  However, in Fig. 12 and ¶¶[0099]-[0127] as well as elsewhere throughout the entire reference Hashigami teaches an analogous system and method for the growth of gallium oxide thin films by mist chemical vapor deposition.  In ¶¶[0106]-[0107] Hashigami specifically teaches that the atomizer (9A) is comprised of two atomizing units (902a) and (902b) which include a first (912a) and second (912b) precursor, respectively, which may be different from each other.  Then in ¶¶[0116]-[0120] Hashigami further teaches that the atomized raw material solutions formed in atomizing units (902a) and (902b) is mixed and conveyed to a film-forming unit (9C) via a conveyor (9D) where a thin film is formed on a crystal substrate (907).  Thus, a person of ordinary skill in the art would look to the teachings of Hashigami and would be inclined to provide separate Ga- and Sn-containing raw material solutions which independently supply the desired concentrations of precursor mist to the film-forming chamber with the motivation for doing so being to provide a means for independently controlling the Ga and Sn concentrations during growth such that, for example, a gradient or change in the doping concentration may be formed within the deposited thin film.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 16, Fukui teaches that a pH of the second raw material solution is less than 7 (see, e.g., Example 6 in ¶¶[0113]-[0121], including specifically ¶[0115] which teaches that the pH of the raw material solution (L) comprised of Ga and Sn is adjusted to 4; accordingly a person of ordinary skill in the art would be motivated to adjust the pH of both the Ga- and Sn-containing raw material solutions to a value of less than 7 in order to deposit a doped gallium oxide thin film having improved materials properties).  
Regarding claim 17, Fukui teaches that in the first raw material solution, a standard oxidation reduction potential of the first metal is less than that of hydrogen (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches the addition of Sn to the raw material solution (L) which, as evidenced by p. 4, ll. 25-30 of the specification, has a standard oxidation reduction potential which is less than of hydrogen).
Regarding claim 18, Fukui teaches that in the second raw material solution, a standard oxidation reduction potential of the second metal is less than that of hydrogen (see, e.g., Example 6 in ¶¶[0113]-[0121] which teaches the addition of Ga to the raw material solution (L) which, as evidenced by p. 4, ll. 25-30 of the specification, has a standard oxidation reduction potential which is less than of hydrogen).

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Hashigami and further in view of U.S. Patent Appl. Publ. No. 2019/0157400 to Tanikawa, et al. (“Tanikawa”). 
Regarding claim 7, Fukui does not explicitly teach maintaining the container at a positive pressure relative to the atmosphere with a gas generated when the first metal is being dissolved in the acidic solution.  However, in Fig. 1 and ¶¶[0028]-[0043] as well as elsewhere throughout the entire reference Tanikawa teaches an analogous system and method for film growth by mist chemical vapor deposition.  In ¶[0041] Tanikawa specifically teaches that deposition of the oxide semiconductor thin film may be conducted under an atmospheric pressure or under an increased pressure, but is preferably conducted under an atmospheric pressure.  In this regard, when the mist CVD apparatus (40) of Fukui is operated at atmospheric pressure, the process of adding Sn to the raw material solution (L) and producing a mist by activating the ultrasonic vibrator (46) will necessarily produce a positive pressure relative to the atmospheric pressure that exists within the mist generating chamber (42) due to the gas generated when the raw material solution (L) is vaporized.  Alternatively, operating the mist CVD apparatus (40) of Fukui under increased pressure as per the teachings of Tanikiawa would necessarily mean that the mist generating chamber (42) itself is maintained at a positive pressure relative to the atmosphere with a gas generated when Sn is dissolved in the acidic solution in order for the generated mist (M) to be transported to the film forming chamber (50).  
Regarding claim 12, Fukui does not explicitly teach maintaining the container at a positive pressure relative to the atmosphere with a gas generated when the second metal is being dissolved in the acidic solution.  However, in Fig. 1 and ¶¶[0028]-[0043] as well as elsewhere throughout the entire reference Tanikawa teaches an analogous system and method for film growth by mist chemical vapor deposition.  In ¶[0041] Tanikawa specifically teaches that deposition of the oxide semiconductor thin film may be conducted under an atmospheric pressure or under an increased pressure, but is preferably conducted under an atmospheric pressure.  In this regard, when the mist CVD apparatus (40) of Fukui is operated at atmospheric pressure, the process of adding Ga to the raw material solution (L) and producing a mist by activating the ultrasonic vibrator (46) will necessarily produce a positive pressure relative to the atmospheric pressure that exists within the mist generating chamber (42) due to the gas generated when the raw material solution (L) is vaporized.  Alternatively, operating the mist CVD apparatus (40) of Fukui under increased pressure as per the teachings of Tanikiawa would necessarily mean that the mist generating chamber (42) itself is maintained at a positive pressure relative to the atmosphere with a gas generated when Ga is dissolved in the acidic solution in order for the generated mist (M) to be transported to the film forming chamber (50).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714